

117 HR 1462 IH: Civil Aviation Security and Safety Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1462IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the requirements for the registration of certain aircraft, and for other purposes.1.Short titleThis Act may be cited as the Civil Aviation Security and Safety Act of 2021.2.Comprehensive review of registration applications(a)In generalThe Administrator, in consultation with the Drug Enforcement Administration of the Department of Justice, Homeland Security Investigations of the Department of Homeland Security, the Office of Foreign Assets Control of the Department of Treasury, the National Transportation Safety Board, and the Office of the Inspector General of the Department of Transportation, shall conduct a comprehensive review of the process under which the Administration reviews and approves aircraft registration applications and dealer certifications under chapter 441 of title 49, United States Code.(b)Contents of reviewThe review under subsection (a) shall include the identification of criminal, national security, or safety risks arising from the Civil Aviation Registry process under chapter 441 of title 49, United States Code.(c)Report to CongressNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate a report describing the results of the review under subsection (a).(d)Regulations requiredNot later than 180 days after the submission of the report under subsection (c), the Administrator shall issue such regulations as are necessary to require the collection and recording of any personal identifiable information identified under the comprehensive review under subsection (a) determined to be reasonably necessary for the mitigation of criminal, national security, or safety risks under chapter 441 of title 49, United States Code. 3.Registration of aircraftSection 44102 of title 49, United States Code, is amended by adding at the end the following: (c)Application requirements(1)In generalEach owner of an aircraft submitting an application under this section shall include the name, address, date of birth, driver’s license or pilot’s license (or both if applicable), and applicant photos in the submission of such application.(2)Submission by entityEach entity that is not publicly traded submitting an application under this section shall include—(A)the name, date of birth, physical address, and driver’s license or pilot’s license (or both if applicable), and applicant photos for each individual that owns more than 25 percent of the aircraft in the submission of such application; and(B)the name, physical address, State of residence, and taxpayer identification number for each entity that owns more than 25 percent of the aircraft in the submission of such application.(d)Review of informationBeginning on the date of enactment of the Civil Aviation Security and Safety Act of 2021, the Administrator shall review Office of Foreign Assets Control sanctions data on individuals and entities described in subsection (c) with potentially significant responsibilities for aircraft ownership for coordination with the Office of Foreign Assets Control in order to identify Office of Foreign Assets Control-sanctioned applicants to the Office of Foreign Assets Control before issuing a registration or dealer certificate under this chapter.(e)Restriction of certain entitiesNotwithstanding any other provision of this chapter, the Administrator may not issue a registration or dealer certificate under this chapter to any individual or entity listed on the sanctions list of the Office of Foreign Assets Control. .4.Registration requirementsSection 44103 of title 49, United States Code, is amended by adding at the end the following: (d)Verification of eligibilityBeginning on the date of enactment of the Civil Aviation Security and Safety Act of 2021, the Administrator shall ensure that all eligibility and registration information provided in an application for an aircraft under this chapter is true and correct and any deficiency described in subsection (f) is addressed before issuing a registration or dealer certificate under this chapter.(e)Authority To make modificationsThe Administrator shall make modifications in the application process under this chapter necessary to make the process more effective in serving the needs of—(1)buyers and sellers of aircraft;(2)officials responsible for enforcing laws related to the regulation of controlled substances (as defined in section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802)); and(3)other users of the process.(f)Nature of modificationsModifications made under subsection (e) of this section—(1)may include a system of titling aircraft or registering all aircraft, even aircraft not operated;(2)shall ensure positive, verifiable, and timely identification of the true owner; and(3)shall address at least each of the following deficiencies in and abuses of the existing system:(A)The registration of aircraft to fictitious persons.(B)The use of false or nonexistent addresses by persons registering aircraft.(C)The use by a person registering an aircraft of a post office box or mail drop as a return address to evade identification of the person’s address.(D)The registration of aircraft to entities established to facilitate unlawful activities.(E)The submission of names of individuals on applications for registration of aircraft that are not identifiable.(F)The ability to make frequent legal changes in the registration markings assigned to aircraft.(G)The use of false registration markings on aircraft.(H)The illegal use of reserved registration markings on aircraft.(I)The large number of aircraft classified as being in self-reported status.(J)The lack of a system to ensure timely and adequate notice of the transfer of ownership of aircraft.(K)The practice of allowing temporary operation and navigation of aircraft without the issuance of a certificate of registration..5.Registration feesNot later than 180 days after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to increase the fees for registration of an aircraft under section 44103 of title 49, United States Code, to a level sufficient to cover the costs of efforts of the Administration to collect and verify applicant data and to cover the costs of inflation (to reflect the change in the Consumer Price Index for All Urban Consumers).6.Information technology modernizationIn carrying out this Act, the Administrator shall ensure that, as the Administration undertakes information technology modernization efforts, the information collected in ancillary files or in PDF format on owners and related individuals and entities with potentially significant responsibilities for aircraft ownership (including beneficial owners (as such term is defined in section 5901 of title 49, United States Code), trustors, trustees, beneficiaries, stockholders, directors, and managers) and declaration of international operations are recorded in an electronic format that facilitates data analytics by the Administration and relevant Federal national security, law enforcement, and public safety agencies. The Administrator shall ensure that such information is linked through a common identifier. The Administrator shall ensure that modernization efforts include the development and implementation of a process by which the Administration may easily review relevant Office of Foreign Asset Control sanctions data on registration and dealer certificate applicants under section 44103 of title 49, United States Code, and flag sanctioned applicants for such Office.7.International operationsThe Administrator shall provide to the Drug Enforcement Administration and Homeland Security Investigations declarations of international operations of the Federal Aviation Administration to maximize the ability of Federal national security and law enforcement agencies to assist the Administration in preventing use of the Civil Aviation Registry for illicit purposes and detect trade-based money laundering and other cross-border schemes. 8.Suspension and revocation of certificatesNot later than 180 days after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to implement an enforcement mechanism for suspending and revoking dealer certificates under chapter 441 of title 49, United States Code.9.Aircraft Registry Task Force(a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall establish an Aircraft Registry Task Force (in this section referred to as the Task Force) to examine national security, law enforcement, and public safety issues related to civil aircraft registration and developing solutions to mitigate security and safety risks and increase inter-agency cooperation.(b)MembershipThe Task Force shall include—(1)the Administrator of the Administration; and(2)representatives of—(A)the Drug Enforcement Administration;(B)Homeland Security Investigations;(C)the Office of Foreign Asset Control; and(D)any other Federal national security, law enforcement, or public safety entity determined necessary by the Administrator to facilitate the task force’s mission.(c)TerminationThe Task Force under this section shall not terminate. 